Citation Nr: 1720015	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected appendectomy scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from November 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Nashville, Tennessee.  The rating decision on appeal also denied service connection for posttraumatic stress disorder (PTSD).  In an August 2013 rating decision, the RO granted service connection for PTSD.  Therefore, that issue is no longer on appeal.  

The Veteran testified at a hearing in October 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

The claim was previously before the Board.  In March 2014, the Board remanded the claim for additional development.  The Board also remanded the claim for entitlement to service connection for a lower side condition associated with appendectomy scar.  Service connection for appendectomy scar with abdominal pain was granted with an evaluation of 10 percent effective February 27, 2009 in a November 2014 rating decision.  The Veteran did not appeal the effective date or rating assigned.  However, the agency of original jurisdiction (AOJ) adjudicated entitlement to an evaluation in excess of 10 percent for service-connected appendectomy scar with abdominal pain (claimed as low side disability) in the November 2014 supplemental statement of the case (SSOC).  However, this issue was not covered in a preceding statement of the case (SOC); thus, the Board finds that such issue was inappropriately addressed by the AOJ.  38 C.F.R. § 19.31 (2016).  Therefore, the Board does not have jurisdiction over the issue of entitlement to an evaluation in excess of 10 percent for service-connected appendectomy scar with pain (claimed as low side disability), and it is not on appeal.  

The Board notes that the Veteran's representative's February 2017 Appellant's Post-Remand Brief also raised arguments regarding a claim for a higher rating for service-connected appendectomy scar with abdominal pain (claimed as low side disability), but as such a claim is not before the Board, this issue is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record, in addition to the appellant's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The claim was previously remanded by the Board in March 2014.  The Board requested that the Veteran be afforded a VA examination, in part, in order to determine whether the Veteran has a low back disability that is separate and distinct from his symptoms from his service-connected appendectomy scar, and if so whether it is at least as likely as not that any low back disability was proximately due to or the result of his service-connected appendectomy scar or aggravated beyond its natural progression by his service-connected appendectomy scar.  

The examiner was asked to take into consideration the December 2002 private x-ray of the Veteran's lumbar spine noting lower thoracic degenerative changes, the June 2003 private medical record noting chronic low back pain that may have been "more within the soft tissues in the right back, the May 2004 private medical record from Dr. N. L. noting that the Veteran complained of low back pain since 1987, and a March 2005 record from Dr. N. L. wherein she stated that the Veteran had back pain which was possibly "multifactorial" and related to muscle strain, disc disease and "adhesions internally from [a] ruptured appendix."  The examiner was also asked to consider the March 2009 VA examination report wherein the examiner found that the Veteran's symptoms were not caused by his service-connected scar but they "seem to involve back pain as well as perhaps deep abdominal pain," as well as the June 2009 and December 2009 statements from the Veteran and his wife.  

The Veteran was afforded a VA examination in May 2014.  At that time the diagnosis was reported as "no service connected back injury-right flank referred pain from the service connected abdominal surgery," along with thoracic spine: normal aging, and lumbar spine: normal aging.  The examiner opined that it is less likely than not that the presence of right flank pain and upper right thigh pain are attributable to any service connected back injury and further noted that the Veteran's back is asymptomatic and is normal for expected aging.  The examiner also commented that the Veteran's clinical signs and symptoms strongly suggest that the etiology of his complaints are related solely to complications of the service-connected abdominal problems and not the back.  

The examiner was asked for an addendum in September 2014.  At that time, he restated the same rationale and added that there is no anatomic etiologic connection between the abdominal pain status post appendectomy pain and the Veteran's back pain, and that the Veteran's back is asymptomatic and normal for expected aging. 

However, the 2014 VA examiner had previously noted the Veteran's history that back pain began soon after the in-service 1969 appendectomy; but also stated that there was no additional relevant past medical history of the thoracolumbar spine and that the Veteran denied any other new orthopedic thoracolumbar spine injury or surgery after discharge.  The May 2014 examination report reflects the Veteran's limitation of motion of the thoracolumbar spine as well as functional loss and/or functional impact of the thoracolumbar spine.  It remains unclear whether the Veteran has a current disability and whether the examiner considered the evidence noted above.  Because RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the Veteran's appeal must again be remanded for adequate medical opinions in connection with the claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board further notes that additional VA treatment records have been added to the record since the November 2014 SSOC, which were not considered by the VA examiner or the AOJ, which should be considered on remand.

Lastly, prior to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent VA treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dated since January 2016 and associate them with the claims file.

2.  Refer the entire record to the May 2014 VA examiner, or if unavailable, another suitably qualified VA medical professional, for an addendum opinion regarding the nature and etiology of the Veteran's claimed low back disability.  The entire claims file must be made available to the examiner, and the examiner must specify in the examination report that the file was reviewed.  Another VA examination should be conducted if it is deemed necessary to provide the requested opinion.

a) If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 
      
i) A December 2002 private x-ray of the Veteran's lumbar spine noting lower thoracic degenerative changes.

ii) A June 2003 private medical record noting chronic low back pain that may have been "more within the soft tissues in the right back."

iii) A May 2004 private medical record from Dr. N. L. noting that the Veteran complained of low back pain since 1987, and a March 2005 record from Dr. N. L. wherein she stated that the Veteran had back pain which was possibly "multifactorial" and related to muscle strain, disc disease and "adhesions internally from [a] ruptured appendix."  

iv) The March 2009 VA examination report wherein the examiner found that the Veteran's symptoms were not caused by his service-connected scar but they "seem to involve back pain as well as perhaps deep abdominal pain," and that an x-ray showed "metallic structures."  

v) The June 2009 and December 2009 statements from the Veteran and his wife.  

vi) The May 2014 VA thoracic and lumbosacral spine x-rays noting mild disk space narrowing consistent with degenerative disk changes.

vii) A July 2014 VA CT Abdomen and Pelvis noting degenerative changes in the thoracolumbar spine.

viii) A September 2014 VA treatment record noting the Veteran's labs reveal l/s spine degenerative changes and disc space narrowing.

ix) The January 2014 and December 2014 VA chiropractic progress notes indicating an impression of L5-S1 bilateral facet arthropathy; L3 PR; and a working diagnosis of mechanical SI and lumbar segmental joint dysfunction. 

c) The examiner must state whether the Veteran has a low back disability that is separate and distinct from his symptoms from his service-connected appendectomy scar.  The examiner is advised that pain alone is not a sufficient diagnosis and that he or she must identify any underlying condition that causes the Veteran's pain.  

d) For each diagnosis rendered, the examiner must provide an opinion as to the following: 

i) Whether it is at least as likely as not (50 percent or greater probability) that the low back disability was proximately due to or the result of his service-connected appendectomy scar.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the low back disability was aggravated beyond its natural progression by his service-connected appendectomy scar.  

iii) If the examiner concludes that the claimed disabilities are NOT related to the service-connected appendectomy scar, determine whether it is at least as likely as not that the Veteran's low back disability began during active service; or, is related to any incident of service, specifically as a residual of his in-service appendectomy (but not his scar), including as a result of retained metal staples or sutures; or, if arthritis is diagnosed, began within one year after discharge from active service. 

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been conducted and completed in full. See Stegall v. West, 11 Vet. App. 268 (1998).  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




